                    Case 20-10343-LSS         Doc 970       Filed 07/07/20        Page 1 of 18




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                 Chapter 11

    BOY SCOUTS OF AMERICA AND                              Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                           (Jointly Administered)
                           Debtors.


    BOY SCOUTS OF AMERICA,

                           Plaintiff,                      Adv. Pro. No. 20-50527 (LSS)

               v.

    A.A., et al.,2

                            Defendants.


                       NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                          HEARING ON JULY 9, 2020, AT 10:00 A.M. (ET)




1
 The Debtors in the chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
 A full list of the Defendants in this adversary proceeding was included in redacted form on Exhibit A to the BSA’s
Verified Complaint for Injunctive Relief [A.D.I No. 1] to protect the privacy interests of abuse victims. A revised
proposed redacted version of the Complaint and Exhibit A thereto was filed on or about February 26, 2020 [A.D.I
No. 14-1]. An unredacted version of the Complaint and Exhibit A thereto have been served on each Defendant’s
counsel.
          Case 20-10343-LSS         Doc 970       Filed 07/07/20   Page 2 of 18




         This hearing will be held telephonicallyand by video. All parties wishing
          to appear must do so telephonically by contacting COURTCALL, LLC
                at 866-582-6878 no later than July 9 at 8:30 a.m. to sign up.
           Additionally, anyone wishing to appear by Zoom is invited to use the
         link below. All parties that will be arguing or testifying must appear by
         Zoom and CourtCall. Participants on CourtCall should dial into the call
           not later than 10 minutes prior to the start of the scheduled hearing to
                                insure a proper connection.

           PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM
          MEETING WILL BE MUTED AND THE ONLY AUDIO WILL BE
                        THROUGH COURTCALL.

                     Topic: Boy Scouts of America Case No. 20-10343

                 Time: July 9, 2020 10:00 AM Eastern Time (US and Canada)

                                   Join ZoomGov Meeting
                       https://debuscourts.zoomgov.com/j/1610066093

                                Meeting ID: 161 006 6093
                                   Password: 437965

                                      Join by SIP
                              1610066093@sip.zoomgov.com



RESOLVED MATTERS

1.   Application of the Official Tort Claimants’ Committee Pursuant to Sections 328 and
     1103 of the Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure
     and Local Rule 2014-1 for Authorization to Employ and Retain Pasich LLP as Insurance
     Counsel Effective as of May 12, 2020 (D.I. 729, Filed 5/29/20).

     Objection Deadline: June 12, 2020, at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)       Certificate of No Objection Regarding Application of the Official Tort
                     Claimants’ Committee Pursuant to Sections 328 and 1103 of the
                     Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy
                     Procedure and Local Rule 2014-1 for Authorization to Employ and Retain


                                            -2-
          Case 20-10343-LSS        Doc 970       Filed 07/07/20    Page 3 of 18




                   Pasich LLP as Insurance Counsel Effective as of May 12, 2020 (D.I. 859,
                   Filed 6/16/20); and

            b)     Order Pursuant to Sections 328 and 1103 of the Bankruptcy Code, Rule
                   2014 of the Federal Rules of Bankruptcy Procedure and Local Rule 2014-
                   1 for Authorization to Employ and Retain Pasich LLP as Insurance
                   Counsel for the Official Tort Claimants’ Committee Effective as of May
                   12, 2020 (D.I. 862, Entered 6/17/20).

     Status: An order has been entered. No hearing is necessary.

2.   Debtors’ Application for Entry of an Order Authorizing the Retention and Employment
     of PricewaterhouseCoopers LLP as Independent Auditor and Tax Compliance Services
     Provider for the Debtors and Debtors in Possession, Effective as of February 18, 2020
     (D.I. 796, Filed 6/5/20).

     Objection Deadline: June 19, 2020, at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Certificate of Counsel Regarding the Debtors’ Application for Entry of an
                   Order      Authorizing    the    Retention      and     Employment     of
                   PricewaterhouseCoopers LLP as Independent Auditor and Tax
                   Compliance Services Provider for the Debtors and Debtors in Possession,
                   Effective as of February 18, 2020 (D.I. 887, Filed 6/23/20); and

            b)     Order     Authorizing     the    Retention      and     Employment   of
                   PricewaterhouseCoopers LLP as Independent Auditor and Tax
                   Compliance Services Provider for the Debtors and Debtors in Possession,
                   Effective as of February 18, 2020 (D.I. 889, Entered 6/24/20).

     Status: An order has been entered. No hearing is necessary.

3.   Debtors’ Motion for Entry of an Order, Pursuant to 11 U.S.C. § 365(d)(4), Extending
     Time to Assume or Reject Unexpired Leases of Nonresidential Real Property (D.I. 857,
     Filed 6/16/20).

     Objection Deadline: June 30, 2020, at 4:00 p.m. (ET).

     Responses Received: None.




                                           -3-
          Case 20-10343-LSS        Doc 970       Filed 07/07/20    Page 4 of 18




     Related Pleadings:

            a)     Certificate of No Objection Regarding the Debtors’ Motion for Entry of an
                   Order, Pursuant to 11 U.S.C. § 365(d)(4), Extending Time to Assume or
                   Reject Unexpired Leases of Nonresidential Real Property (D.I. 922, Filed
                   7/1/20); and

            b)     Order, Pursuant to 11 U.S.C. § 365(d)(4), Extending Time to Assume or
                   Reject Unexpired Leases of Nonresidential Real Property (D.I. 954,
                   Entered 7/6/20).

     Status: An order has been entered. No hearing is necessary.

MATTERS UNDER CERTIFICATION

4.   Old Republic Insurance Company’s Motion Pursuant to Sections 105(a) and 362 of the
     Bankruptcy Code and Bankruptcy Rule 4001 for an Order Modifying the Automatic Stay
     to Permit Payments of Claims Against Non-Debtor Insureds and Related Defense Costs
     Under Insurance Policies (D.I. 678, Filed 5/21/20).

     Objection Deadline: June 1, 2020, at 4:00 p.m. (ET). Extended to June 4, 2020, at 12:00
     p.m. (ET) for the Debtors.

     Responses Received:


            a)     The Official Committee of Tort Claimants’ Omnibus Objection to: (1)
                   Motion for Relief from the Automatic Stay of Courtney Knight and
                   Stephen Knight, Jointly as the Surviving Parents of E.J.K., a Minor Child,
                   and Stephen Knight, as Personal Representative of the Estate of E.J.K
                   [Docket No. 545]; (2) Motion of Timothy and Karen Spahr, Individually
                   and as Next Friends of ZRS, a Minor, for an Order for Relief from the
                   Automatic Stay Pursuant to Section 362(d) of the Bankruptcy Code and
                   the Plan Injunction to Liquidate the Claim and Collect from the
                   Applicable Insurance Proceeds [Docket Nos. 575 and 583]; (3) Old
                   Republic Insurance Company's Motion Pursuant to Sections 105(a) and
                   362 of the Bankruptcy Code and Bankruptcy Rule 4001 for an Order
                   Modifying the Automatic Stay to Permit Payments of Claims Against
                   Non-Debtors Insureds and Related Defense Costs Under Insurance
                   Policies [Docket No. 678]; (4) Motion of Nichole Erickson and Mason
                   Gordon for an Order Granting Limited Relief from the Automatic Stay of
                   11 U.S.C. Section 362 [Docket No. 682]; and (5) Evanston Insurance
                   Company's Motion for Entry of an Order Pursuant to Section 362 of the
                   Bankruptcy Code and Bankruptcy Rule 4001, Modifying the Automatic
                   Stay to Permit Payments of Claims Against Non-Debtor Insured Parties



                                           -4-
          Case 20-10343-LSS        Doc 970       Filed 07/07/20   Page 5 of 18




                   and Related Defense Costs Under Insurance Policies [Docket No. 686]
                   (D.I. 702, Filed 5/27/20);

            b)     The Official Committee of Unsecured Creditors’ Reservation of Rights to
                   Motions for Relief from the Automatic Stay (D.I. 708, Filed 5/27/20);

            c)     The Future Claimants’ Representative’s Omnibus Objection to Motions
                   for Relief from the Automatic Stay Brought by Old Republic Insurance
                   Company, et al. (D.I. 745, Filed 6/1/20); and

            d)     The Official Committee of Unsecured Creditors’ (I) Limited Objection to
                   the Stay Relief Motions and (II) Limited Joinder to the Official Committee
                   of Tort Claimants’ Omnibus Objection to the Stay Relief Motions (D.I.
                   751, Filed 6/1/20).

     Related Pleadings:

            a)     Old Republic Insurance Company’s Reply in Support of its Motion
                   Pursuant to Sections 105(a) and 362 of the Bankruptcy Code and
                   Bankruptcy Rule 4001 for an Order Modifying the Automatic Stay to
                   Permit Payments of Claims Against Non-Debtor Insureds and Related
                   Defense Costs Under Insurance Policies (D.I. 770, Filed 6/3/20); and

            b)     Certification of Counsel Regarding Old Republice Insurance Company’s
                   Motion Pursuant to Section 105(a) and 362 of the Bankruptcy Code and
                   Bankruptcy Rule 4001 for an Order Modifying the Automatic Stay to
                   Permit Payments of Claims Against Non-Debtor Insureds and Related
                   Defense Costs Under Insurance Polices (D.I. 965, Filed 7/6/20).

     Status: A certification of counsel has been filed. No hearing is necessary unless the
     court has questions.

5.   Motion of Nichole Erickson and Mason Gordon for an Order Granting Limited Relief
     from the Automatic Stay Of 11 U.S.C. § 362 (D.I. 682, Filed 5/22/20).

     Objection Deadline: June 1, 2020, at 4:00 p.m. (ET). Extended to June 4, 2020, at 12:00
     p.m. (ET) for the Debtors.

     Responses Received:

            a)     The Official Committee of Tort Claimants’ Omnibus Objection to: (1)
                   Motion for Relief from the Automatic Stay of Courtney Knight and
                   Stephen Knight, Jointly as the Surviving Parents of E.J.K., a Minor Child,
                   and Stephen Knight, as Personal Representative of the Estate of E.J.K
                   [Docket No. 545]; (2) Motion of Timothy and Karen Spahr, Individually
                   and as Next Friends of ZRS, a Minor, for an Order for Relief from the
                   Automatic Stay Pursuant to Section 362(d) of the Bankruptcy Code and

                                           -5-
          Case 20-10343-LSS        Doc 970       Filed 07/07/20   Page 6 of 18




                   the Plan Injunction to Liquidate the Claim and Collect from the
                   Applicable Insurance Proceeds [Docket Nos. 575 and 583]; (3) Old
                   Republic Insurance Company's Motion Pursuant to Sections 105(a) and
                   362 of the Bankruptcy Code and Bankruptcy Rule 4001 for an Order
                   Modifying the Automatic Stay to Permit Payments of Claims Against
                   Non-Debtors Insureds and Related Defense Costs Under Insurance
                   Policies [Docket No. 678]; (4) Motion of Nichole Erickson and Mason
                   Gordon for an Order Granting Limited Relief from the Automatic Stay of
                   11 U.S.C. Section 362 [Docket No. 682]; and (5) Evanston Insurance
                   Company's Motion for Entry of an Order Pursuant to Section 362 of the
                   Bankruptcy Code and Bankruptcy Rule 4001, Modifying the Automatic
                   Stay to Permit Payments of Claims Against Non-Debtor Insured Parties
                   and Related Defense Costs Under Insurance Policies [Docket No. 686]
                   (D.I. 702, Filed 5/27/20);

            b)     The Future Claimants’ Representative’s Omnibus Objection to Motions
                   for Relief from the Automatic Stay Brought by Old Republic Insurance
                   Company, et al. (D.I. 745, Filed 6/1/20); and

            c)     The Official Committee of Unsecured Creditors’ (I) Limited Objection to
                   the Stay Relief Motions and (II) Limited Joinder to the Official Committee
                   of Tort Claimants’ Omnibus Objection to the Stay Relief Motions (D.I.
                   751, Filed 6/1/20).

     Related Pleadings:

            a)     Certification of Counsel Regarding the Motion of Nichole Erickson and
                   Mason Gordon for an Order Granting Limited Relief from the Automatic
                   Stay of 11 U.S.C. § 365 (D.I. 966, Filed 7/6/20).

     Status: A certification of counsel has been filed. No hearing is necessary unless the
     court has questions.

6.   Evanston Insurance Company’s Motion for Entry of an Order, Pursuant to Section 362 of
     the Bankruptcy Code and Bankruptcy Rule 4001, Modifying the Automatic Stay to
     Permit Payments of Claims Against Non-Debtor Insured Parties and Related Defense
     Costs Under Insurance Policies (D.I. 686, Filed 5/22/20).

     Objection Deadline: June 1, 2020, at 4:00 p.m. (ET). Extended to June 4, 2020, at 12:00
     p.m. (ET) for the Debtors.

     Responses Received:

            a)     The Official Committee of Tort Claimants’ Omnibus Objection to: (1)
                   Motion for Relief from the Automatic Stay of Courtney Knight and
                   Stephen Knight, Jointly as the Surviving Parents of E.J.K., a Minor Child,
                   and Stephen Knight, as Personal Representative of the Estate of E.J.K

                                           -6-
           Case 20-10343-LSS       Doc 970        Filed 07/07/20   Page 7 of 18




                   [Docket No. 545]; (2) Motion of Timothy and Karen Spahr, Individually
                   and as Next Friends of ZRS, a Minor, for an Order for Relief from the
                   Automatic Stay Pursuant to Section 362(d) of the Bankruptcy Code and
                   the Plan Injunction to Liquidate the Claim and Collect from the
                   Applicable Insurance Proceeds [Docket Nos. 575 and 583]; (3) Old
                   Republic Insurance Company's Motion Pursuant to Sections 105(a) and
                   362 of the Bankruptcy Code and Bankruptcy Rule 4001 for an Order
                   Modifying the Automatic Stay to Permit Payments of Claims Against
                   Non-Debtors Insureds and Related Defense Costs Under Insurance
                   Policies [Docket No. 678]; (4) Motion of Nichole Erickson and Mason
                   Gordon for an Order Granting Limited Relief from the Automatic Stay of
                   11 U.S.C. Section 362 [Docket No. 682]; and (5) Evanston Insurance
                   Company's Motion for Entry of an Order Pursuant to Section 362 of the
                   Bankruptcy Code and Bankruptcy Rule 4001, Modifying the Automatic
                   Stay to Permit Payments of Claims Against Non-Debtor Insured Parties
                   and Related Defense Costs Under Insurance Policies [Docket No. 686]
                   (D.I. 702, Filed 5/27/20);

            b)     The Official Committee of Unsecured Creditors’ Reservation of Rights to
                   Motions for Relief from the Automatic Stay (D.I. 708, Filed 5/27/20);

            c)     The Future Claimants’ Representative’s Omnibus Objection to Motions
                   for Relief from the Automatic Stay Brought by Old Republic Insurance
                   Company, et al. (D.I. 745, Filed 6/1/20); and

            d)     The Official Committee of Unsecured Creditors’ (I) Limited Objection to
                   the Stay Relief Motions and (II) Limited Joinder to the Official Committee
                   of Tort Claimants’ Omnibus Objection to the Stay Relief Motions (D.I.
                   751, Filed 6/1/20).

     Related Pleadings:

            a)     Certification of Counsel Regarding the Evanston Insurance Company’s
                   Motion for Entry of an Order, Pursuant to Section 362 of the Bankruptcy
                   Code and Bankruptcy Rule 4001, Modifying the Automatic Stay to Permit
                   Payments of Claims Against Non-Debtor Insured Parties and Related
                   Defense Costs Under Insurance Policies (D.I. 968, filed 7/7/20)

     Status: A certification of counsel has been filed. No hearing is necessary unless the
     court has questions.

7.   Motion of the Debtors for Entry of an Order Approving the Stipulation (I) Lifting the
     Automatic Stay and (II) Approving the Dismissal of BSA Counterclaims and Cross-
     Claims, and (III) Granting Related Relief (D.I. 864, Filed 6/18/20).

     Objection Deadline: July 2, 2020, at 4:00 p.m. (ET).


                                            -7-
           Case 20-10343-LSS       Doc 970        Filed 07/07/20   Page 8 of 18




     Responses Received:

            a)     Informal comments from the Official Committee of Tort Claimants.

     Related Pleadings:

            a)     Certification of Counsel Regarding the Motion of the Debtors for Entry of
                   an Order Approving the Stipulation (I) Lifting the Automatic Stay and (II)
                   Approving the Dismissal of BSA Counterclaims and Cross-Claims, and
                   (III) Granting Related Relief (D.I. 960, Filed 7/6/20).

     Status: A certification of counsel has been filed. No hearing is necessary unless the
     court has questions.

8.   Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to (A) Reject
     Unexpired Lease of Nonresidential Real Property with Dheera Limited Company, LLC,
     Effective as of June 30, 2020 and (B) Abandon Certain Personal Property in Connection
     Therewith and (II) Granting Related Relief (D.I. 865, Filed 6/18/20).

     Objection Deadline: July 2, 2020, at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Certificate of No Objection Regarding the Debtors’ Motion for Entry of an
                   Order (I) Authorizing the Debtors to (A) Reject Unexpired Lease of
                   Nonresidential Real Property with Dheera Limited Company, LLC,
                   Effective as of June 30, 2020 and (B) Abandon Certain Personal Property
                   in Connection Therewith and (II) Granting Related Relief (D.I. 958, Filed
                   7/6/20).

     Status: A certificate of no objection has been filed. No hearing is necessary unless the
     court has questions.

9.   Debtors’ Omnibus Application for Entry of an Order Authorizing the Retention and
     Employment of Appraisers for the Debtors and Debtors in Possession, Nunc Pro Tunc to
     June 18, 2020 (D.I. 868, Filed 6/18/20).

     Objection Deadline: July 2, 2020, at 4:00 p.m. (ET).

     Responses Received:

            a)     Informal comments from the U.S. Trustee.



                                            -8-
             Case 20-10343-LSS         Doc 970       Filed 07/07/20   Page 9 of 18




       Related Pleadings:

               a)     Supplement to Debtors’ Omnibus Application for Entry of an Order
                      Authorizing the Retention and Employment of Appraisers for the Debtors
                      and Debtors in Possession, Nunc Pro Tunc to June 18, 2020 (D.I. 909,
                      Filed 6/29/20); and

               b)     Certification of Counsel Regarding Debtors’ Omnibus Application for
                      Entry of an Order Authorizing the Retention and Employment of
                      Appriasers for the Debtors and Debtors in Possession, Nunc Pro Tunc to
                      June 18, 2020 (D.I. 963, Filed 7/6/20).

       Status: A certification of counsel has been filed. No hearing is necessary unless the
       court has questions.

10.    Hartford’s Motion for Entry of an Order Authorizing Hartford to File Under Seal (1)
       Portions of Hartford’s Motion For Reconsideration, in part, of the Court’s Order (I)
       Appointing Mediators, (II) Referring Certain Matters to Mediation, and (III) Granting
       Related Relief and (2) Exhibit 1 to the Declaration of Abigail W. Williams (D.I. 875,
       Filed 6/19/20);

       Objection Deadline: July 2, 2020, at 4:00 p.m. (ET).

       Responses Received: None.

       Related Pleadings:

       a)      Certifcate of No Objection Regarding Hartford’s Motion for Entry of an Order
               Authorizing Hartford to File Under Seal (1) Portions of Hartford’s Motion For
               Reconsideration, in part, of the Court’s Order (I) Appointing Mediators, (II)
               Referring Certain Matters to Mediation, and (III) Granting Related Relief and (2)
               Exhibit 1 to the Declaration of Abigail W. Williams (D.I. 969, filed 7/9/20).

Status: A certificate of no objection has been filed. No hearing is necessary unless the court has
        questions.

11.    Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to Reject Executory
       Contracts with Oracle America, Inc., Effective as of June 30, 2020, and (II) Granting
       Related Relief (D.I. 906, Filed 6/25/20).

       Objection Deadline: July 2, 2020, at 4:00 p.m. (ET). Extended to July 3, 2020, at 12:00
       p.m. (ET) for Oracle America, Inc.

       Responses Received: None.

       Related Pleadings:


                                               -9-
           Case 20-10343-LSS        Doc 970     Filed 07/07/20    Page 10 of 18




             a)     Certificate of No Objection Regarding the Debtors’ Motion for Entry of an
                    Order (I) Authorizing the Debtors to Reject Executory Contracts with
                    Oracle America, Inc., Effective as of June 30, 2020, and (II) Granting
                    Related Relief (D.I. 959, Filed 7/6/20).

      Status: A certificate of no objection has been filed. No hearing is necessary unless the
      court has questions.

ADJOURNED MATTER

12.   Debtors’ Motion for Entry of an Order (I) Scheduling Certain Deadlines in Connection
      with Potential Disputes Regarding the Debtors’ Identified Property and (II) Granting
      Related Relief (D.I. 19, Filed 2/18/20).

      Objection Deadline: March 11, 2020, at 4:00 p.m. (ET). Extended to July 2, 2020, at
      4:00 p.m. (ET) for the Creditors’ Committee, the Tort Claimants’ Committee, the Future
      Claimants’ Representative, JPMorgan Chase Bank, National Association, and the U.S.
      Trustee.

      Responses Received:

             a)     Informal comments from the U.S. Trustee.


      Related Pleadings:

             a)     Notice of Hearing of the Debtors’ Motion for Entry of an Order (I)
                    Scheduling Certain Deadlines in Connection with Potential Disputes
                    Regarding the Debtors' Identified Property and (II) Granting Related
                    Relief (D.I. 108, Filed 2/29/20).

      Status: This matter has been adjourned to a date to be determined.

MATTERS GOING FORWARD

13.   Motion for Relief from the Automatic Stay of Courtney Knight and Stephen Knight,
      Jointly as the Surviving Parents of E.J.K., a Minor Child, and Stephen Knight, as
      Personal Representative of the Estate of E.J.K. (D.I. 545, Filed 5/4/20).

      Objection Deadline: May 27, 2020, at 4:00 p.m. (ET). Extended to June 4, 2020, at
      12:00 p.m. (ET) for the Debtors.

      Responses Received:




                                             -10-
           Case 20-10343-LSS        Doc 970     Filed 07/07/20    Page 11 of 18




             a)     The Official Committee of Tort Claimants’ Omnibus Objection to: (1)
                    Motion for Relief from the Automatic Stay of Courtney Knight and
                    Stephen Knight, Jointly as the Surviving Parents of E.J.K., a Minor Child,
                    and Stephen Knight, as Personal Representative of the Estate of E.J.K
                    [Docket No. 545]; (2) Motion of Timothy and Karen Spahr, Individually
                    and as Next Friends of ZRS, a Minor, for an Order for Relief from the
                    Automatic Stay Pursuant to Section 362(d) of the Bankruptcy Code and
                    the Plan Injunction to Liquidate the Claim and Collect from the
                    Applicable Insurance Proceeds [Docket Nos. 575 and 583]; (3) Old
                    Republic Insurance Company's Motion Pursuant to Sections 105(a) and
                    362 of the Bankruptcy Code and Bankruptcy Rule 4001 for an Order
                    Modifying the Automatic Stay to Permit Payments of Claims Against
                    Non-Debtors Insureds and Related Defense Costs Under Insurance
                    Policies [Docket No. 678]; (4) Motion of Nichole Erickson and Mason
                    Gordon for an Order Granting Limited Relief from the Automatic Stay of
                    11 U.S.C. Section 362 [Docket No. 682]; and (5) Evanston Insurance
                    Company's Motion for Entry of an Order Pursuant to Section 362 of the
                    Bankruptcy Code and Bankruptcy Rule 4001, Modifying the Automatic
                    Stay to Permit Payments of Claims Against Non-Debtor Insured Parties
                    and Related Defense Costs Under Insurance Policies [Docket No. 686]
                    (D.I. 702, Filed 5/27/20);

             b)     The Official Committee of Unsecured Creditors’ Reservation of Rights to
                    Motions for Relief from the Automatic Stay (D.I. 708, Filed 5/27/20);

             c)     The Future Claimants’ Representative’s Omnibus Objection to Motions
                    for Relief from the Automatic Stay Brought by Old Republic Insurance
                    Company, et al. (D.I. 745, Filed 6/1/20); and

             d)     The Official Committee of Unsecured Creditors’ (I) Limited Objection to
                    the Stay Relief Motions and (II) Limited Joinder to the Official Committee
                    of Tort Claimants’ Omnibus Objection to the Stay Relief Motions (D.I.
                    751, Filed 6/1/20).

      Related Pleadings: None.

      Status: The Debtors are working with the movant and the objectors in an attempt to settle
      this matter prior to the hearing.

14.   Motion of Timothy and Karen Spahr, Individually and as Next Friends of ZRS, a Minor,
      for an Order for Relief from the Automatic Stay Pursuant to Section 362(d) of the
      Bankruptcy Code and the Plan Injunction to Liquidate Their Claim and Collect from
      Applicable Insurance Proceeds (D.I. 583, 5/7/20).

      Objection Deadline: May 27, 2020, at 4:00 p.m. (ET). Extended to June 4, 2020, at
      12:00 p.m. (ET) for the Debtors.


                                             -11-
     Case 20-10343-LSS       Doc 970     Filed 07/07/20    Page 12 of 18




Responses Received:

       a)     The Official Committee of Tort Claimants’ Omnibus Objection to: (1)
              Motion for Relief from the Automatic Stay of Courtney Knight and
              Stephen Knight, Jointly as the Surviving Parents of E.J.K., a Minor Child,
              and Stephen Knight, as Personal Representative of the Estate of E.J.K
              [Docket No. 545]; (2) Motion of Timothy and Karen Spahr, Individually
              and as Next Friends of ZRS, a Minor, for an Order for Relief from the
              Automatic Stay Pursuant to Section 362(d) of the Bankruptcy Code and
              the Plan Injunction to Liquidate the Claim and Collect from the
              Applicable Insurance Proceeds [Docket Nos. 575 and 583]; (3) Old
              Republic Insurance Company's Motion Pursuant to Sections 105(a) and
              362 of the Bankruptcy Code and Bankruptcy Rule 4001 for an Order
              Modifying the Automatic Stay to Permit Payments of Claims Against
              Non-Debtors Insureds and Related Defense Costs Under Insurance
              Policies [Docket No. 678]; (4) Motion of Nichole Erickson and Mason
              Gordon for an Order Granting Limited Relief from the Automatic Stay of
              11 U.S.C. Section 362 [Docket No. 682]; and (5) Evanston Insurance
              Company's Motion for Entry of an Order Pursuant to Section 362 of the
              Bankruptcy Code and Bankruptcy Rule 4001, Modifying the Automatic
              Stay to Permit Payments of Claims Against Non-Debtor Insured Parties
              and Related Defense Costs Under Insurance Policies [Docket No. 686]
              (D.I. 702, Filed 5/27/20);

       b)     The Official Committee of Unsecured Creditors’ Reservation of Rights to
              Motions for Relief from the Automatic Stay (D.I. 708, Filed 5/27/20);

       c)     The Future Claimants’ Representative’s Omnibus Objection to Motions
              for Relief from the Automatic Stay Brought by Old Republic Insurance
              Company, et al. (D.I. 745, Filed 6/1/20); and

       d)     The Official Committee of Unsecured Creditors’ (I) Limited Objection to
              the Stay Relief Motions and (II) Limited Joinder to the Official Committee
              of Tort Claimants’ Omnibus Objection to the Stay Relief Motions (D.I.
              751, Filed 6/1/20).

Related Pleadings:

       a)     [WITHDRAWN] Motion of Timothy and Karen Spahr, Individually and
              as Next Friends of ZRS, a Minor, for an Order for Relief from the
              Automatic Stay Pursuant to Section 362(d) of the Bankruptcy Code and
              the Plan Injunction to Liquidate Their Claim and Collect from Applicable
              Insurance Proceeds (D.I. 575, Filed 5/6/20);

       b)     Notice of Withdrawal (D.I. 592, Filed 5/8/20); and


                                      -12-
           Case 20-10343-LSS        Doc 970      Filed 07/07/20   Page 13 of 18




             c)     Reply of Timothy and Karen Spahr, Individually and a/n/f of ZRS, a
                    Minor, in Support of Their Motion for Relief from the Automatic Stay
                    Pursuant to Section 362(d) of the Bankruptcy Code and the Plan
                    Injunction to Liquidate Their Claim and Collect from Applicable
                    Insurance Proceeds (D.I. 953, Filed 7/6/20).

      Status: The Debtors are working with the movant and the objectors in an attempt to settle
      this matter prior to the hearing.

15.   Debtors’ Motion for Entry of an Order Extending the Debtors’ Exclusive Periods to File a
      Chapter 11 Plan and Solicit Acceptances Thereof (D.I. 858, Filed 6/16/20).

      Objection Deadline: June 30, 2020, at 4:00 p.m. (ET).

      Responses Received:

             a)     The Official Committee of Tort Claimants’ Response to Debtors’ Motion
                    for Entry of an Order Extending the Debtors’ Exclusive Periods to File a
                    Chapter 11 Plan and Solicit Acceptances Thereof (D.I. 915, Filed
                    6/30/20); and

             b)     Statement of the Creditors’ Committee with Respect to the Debtors’
                    Motion for Entry of an Order Extending the Exclusive Periods to File a
                    Chapter 11 Plan and Solicit Acceptances Thereof (D.I. 947, Filed 7/2/20).

      Related Pleadings:

             a)     Debtors’ Reply to Statements of the Tort Claimants’ Committee and the
                    Creditors’ Committee with Respect to the Debtors’ Motion for Entry of an
                    Order Extending the Debtors’ Exclusive Periods to File a Chapter 11 Plan
                    and Solicit Acceptances Thereof (D.I. 955, Filed 7/6/20).

      Status: This matter is going forward.

16.   [SEALED] Hartford’s Motion for Reconsideration, in Part, of the Court's Order (I)
      Appointing Mediators, (II) Referring Certain Matters to Mediation and (III) Granting
      Related Relief (D.I. 860, Filed 6/16/20).

      Objection Deadline: July 2, 2020, at 4:00 p.m. (ET).

      Responses Received:

             a)     [SEALED] Joinder to Hartford’s Motion for Reconsideration (D.I. 888,
                    Filed 6/23/20);



                                              -13-
     Case 20-10343-LSS       Doc 970     Filed 07/07/20     Page 14 of 18




       c)     [SEALED] Objection of the Tort Claimants' Committee to Hartford's
              Motion for Reconsideration, in Part, of the Court's Order (I) Appointing
              Mediators, (II) Referring Certain Matters to Mediation, and (III) Granting
              Related Relief (D.I. 941, Filed 7/2/20);

       d)     Objection of the Tort Claimants’ Committee to Hartford's Motion for
              Reconsideration, in Part, of the Court's Order (I) Appointing. Mediators,
              (II) Referring Certain Matters to Mediation, and (III) Granting Related
              Relief (D.I. 942, Filed 7/2/20);

       e)     Debtors’ Objection to Hartford’s Motion for Reconsideration of the
              Court’s Mediation Order and Century’s Joinder Thereto (D.I. 944, Filed
              7/2/20);

       f)     Joinder of the Future Claimants’ Representative to the Objection of the
              Tort Claimants’ Committee to Hartford’s Motion for Reconsideration, in
              Part, of the Court’s Order (I) Appointing Mediators, (II) Referring Certain
              Matters to Mediation, and (III) Granting Related Relief (D.I. 951, Filed
              7/2/20); and

       g)     [SEALED] Omnibus Reply in Support of Hartford’s Motion for
              Reconsideration, in Part, of the Court’s Order (I) Appointing Mediators,
              (II) Referring Certain Matters to Mediation, and (III) Granting Related
              Relief (D.I. 957, Filed 7/6/20).

Related Pleadings:

       a)      Hartford’s Motion for Reconsideration, in part, of the Court’s Order (I)
              Appointing Mediators, (II) Referring Certain Matters to Mediation, and
              (III) Granting Related Relief (D.I. 876, Filed 6/19/20);

       b)     Notice of Hearing Regarding (I) Hartford’s Motion for Reconsideration,
              and (II) Hartford’s Motion to Seal in Connection Therewith (D.I. 877,
              Filed 6/19/20);

       c)     Motion for Entry of Order Authorizing Century to File Under Seal (1)
              Portions of its Joinder to Hartford’s Motion for Reconsideration, in Part,
              of the Court’s Order (I) Appointing Mediators, (II) Referring Certain
              Matters to Mediation, and (III) Granting Related Relief and (2) Certain
              Exhibits Attached to the Declaration of Janine Panchok-Berry (D.I. 919,
              Filed 7/1/20);

       d)     Omnibus Reply in Support of Hartford’s Motion for Reconsideration, in
              Part, of the Court’s Order (I) Appointing Mediators, (II) Referring Certain
              Matters to Mediation, and (III) Granting Related Relief (D.I. 964, Filed
              7/6/20); and


                                      -14-
            Case 20-10343-LSS        Doc 970        Filed 07/07/20   Page 15 of 18




              e)      Motion for Entry of an Order Authorizing Tort Claimants’ Committee to
                      File Under Seal Portions of Objection of the Tort Claimants’ Committee
                      to Hartford’s Motion for Reconsideration, in Part, of the Court’s Order (I)
                      Appointing Mediators, (II) Referring Certain Matters to Mediation, and
                      (III) Granting Related Relief (D.I. 967, filed 7/7/20).

       Status: This matter is going forward.

17.    Lianfen Qian’s Motion for Relief from the Automatic Stay to Proceed Against Insurance
       Policies (D.I. 904, Filed 6/25/20).

       Objection Deadline: July 2, 2020, at 4:00 p.m. (ET); extended for the Debtors to July 7,
       2020 at 4:00 p.m.

       Responses Received:

              a)      The Official Committee of Tort Claimants’ Objection to Lianfen Qian’s
                      Motion for Relief from the Automatic Stay to Proceed Against Insurance
                      Policies (D.I. 938, Filed 7/2/20);

              b)      The Future Claimants’ Representative’s Objection to Lianfen Qian’s
                      Motion for Relief from the Automatic Stay to Proceed Against Insurance
                      Policies (D.I. 940, Filed 7/2/20); and

              c)      The Official Committee of Unsecured Creditors’ Limited Objection to
                      Lianfen Qian’s Motion for Relief from the Automatic Stay to Proceed
                      Against Insurance Policies (D.I. 945, Filed 7/2/20).

       Related Pleadings: None.

       Status: The Debtors are working with the movant and the objectors in an attempt to settle
       this matter prior to the hearing.

INTERIM FEE APPLICATIONS

18.    Interim Fee Application Hearing.

       Related Pleadings: See attached Exhibit A.

       Status: This matter is going forward.

ADVERSARY PROCEEDING

Boy Scouts of America v. A.A. et al., Adv. Pro. No. 20-50527



                                               -15-
           Case 20-10343-LSS       Doc 970     Filed 07/07/20    Page 16 of 18




19.   Second Stipulation and Agreed Order by and Among the Boy Scouts of America, the
      Official Committee of Survivors of Abuse, and the Official Committee of Unsecured
      Creditors Modifying the Consent Order Granting the BSA’s Motion for a Preliminary
      Injunction Pursuant to 11 U.S.C. §§ 105(a) and 362 and Further Extending the
      Termination Date of the Standstill Period (A.D.I. 77, Entered 6/9/20).

      Responses Received:

             a)     Notice of Filing Verified Response of Defendant Frank Joseph Schwindler
                    to the BSA’s Reply Brief in Further Support of Motion for Preliminary
                    Injunctive Relief (A.D.I. 53-2; Filed 3/29/20);

             b)     Objection to Stipulation and Agreed Order by and Among the Boy Scouts
                    of America, the Official Committee of Survivors of Abuse, and the
                    Official Committee of Unsecured Creditors Modifying the Consent Order
                    Granting the BSA’s Motion for a Preliminary Injunction Pursuant to 11
                    U.S.C. §§ 105(a) and 362 (A.D.I. 74, Filed 6/2/20);

             c)     Creditors KS-Doe-1 Through KS-Does 22’s Objection to Stipulation and
                    Agreed Order by and Among the Boy Scouts of America, the Official
                    Committee of Survivors of Abuse, and the Official Committee of
                    Unsecured Creditors Modifying the Consent Order Granting the BSA’s
                    Motion for a Preliminary Injunction Pursuant to 11 U.S.C. §§ 105(a) and
                    362 (A.D.I. 75, Filed 6/2/20).; and

             d)     Objection of the Kentucky Defendants to Stipulation and Agreed Order by
                    and Among the Boy Scouts of America, the Office Committee of
                    Survivors of Abuse and the Official Committee of Unsecured Creditor
                    Extending the Termination Date of the Standstill Period Under the
                    Consent Order Granting the BSA’s Motion for a Preliminary Injunction
                    Pursuant to 11 U.S.C. §§ 105 (a) and (362) (A.D.I. 80, Filed 6/19/20).

      Related Pleadings:

             a)     Notice of Filing of Amended Schedule 1 to Consent Order (A.D.I. 81,
                    Filed 7/2/20);

             b)     The BSA’s Reply Brief in Further Support of Motion for a Preliminary
                    Injunction Pursuant to Sections 105(a) and 362 of the Bankruptcy Code
                    (A.D.I. 82, Filed 7/2/20); and

             c)     Declaration of Adrian C. Azer in Support of the BSA’s Reply Brief in
                    Further Support of Motion for a Preliminary Injunction Pursuant to
                    Sections 105(a) and 362 of the Bankruptcy Code (A.D.I. 83, Filed 7/2/20).




                                           -16-
           Case 20-10343-LSS        Doc 970     Filed 07/07/20      Page 17 of 18




      Status: The Debtors have resolved objections (a), (c) and (d). This matter is going
      forward with respect to objection (b). The Debtors will continue to attempt to resolve the
      remaining objection prior to the hearing.


Dated: July 7, 2020                        MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                           /s/ Paige N. Topper
                                           Derek C. Abbott (No. 3376)
                                           Andrew R. Remming (No. 5120)
                                           Eric W. Moats (No. 6441)
                                           Paige N. Topper (No. 6470)
                                           1201 North Market Street, 16th Floor
                                           P.O. Box 1347
                                           Wilmington, Delaware 19899-1347
                                           Telephone: (302) 658-9200
                                           Email: dabbott@mnat.com
                                                   aremming@mnat.com
                                                   emoats@mnat.com
                                                   ptopper@mnat.com

                                                          – and –

                                           SIDLEY AUSTIN LLP
                                           Jessica C. K. Boelter (admitted pro hac vice)
                                           787 Seventh Avenue
                                           New York, New York 10019
                                           Telephone: (212) 839-5300
                                           Email: jboelter@sidley.com

                                                          – and –

                                           SIDLEY AUSTIN LLP
                                           Thomas A. Labuda (admitted pro hac vice)
                                           Michael C. Andolina (admitted pro hac vice)
                                           Matthew E. Linder (admitted pro hac vice)
                                           Blair M. Warner (admitted pro hac vice)
                                           One South Dearborn Street
                                           Chicago, Illinois 60603
                                           Telephone: (312) 853-7000
                                           Email: tlabuda@sidley.com
                                                  mandolina@sidley.com
                                                  mlinder@sidley.com
                                                  blair.warner@sidley.com

                                           ATTORNEYS FOR THE DEBTORS AND DEBTORS
                                           IN POSSESSION

                                             -17-
Case 20-10343-LSS   Doc 970   Filed 07/07/20   Page 18 of 18




                          -18-
